Citation Nr: 1402987	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review reveals the matter is not ready for appellate disposition.

The Veteran contends that he has developed arthritis in the feet and ankles and that this is causing a "flat foot issue."  He further asserts that surgery of the feet performed for his service-connected plantar fasciitis has caused a flattening of the feet necessitating the wearing of custom orthotics and extra depth shoes.  See VA Form 9 received in May 2010.  

The Veteran's representative noted that the December 2009 VA examiner found "no significant pes planus."  The representative argues that the Veteran's statement that his conditions are causing a "flat foot issue" amounts to a secondary causation claim to his already service-connected bilateral plantar fasciitis and ankle strain.  See Appellant Brief dated in November 2013.  The Board agrees.

A VA examination is necessary in the instant appeal to clarify the findings of "no significant pes planus" and determine whether the Veteran currently has flat feet and the etiology of such, to include whether it is secondary to the service-connected bilateral foot conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
    
Additional VA outpatient treatment records dated between December 2009 and November 2011 have been added to the Veteran's virtual record.  The May 2010 statement of the case (SOC) only considered records dated until April 2010.  The Veteran has not waived initial RO review of such records and as such, must be remanded for preparation of a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c).

Updated records of any subsequent treatment the Veteran has received for the claimed flat feet are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since November 2011) VA clinical records of all evaluations and treatment the Veteran received for his claimed flat feet condition.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for a VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should offer an opinion in response to the following: whether the Veteran currently has bilateral flat feet and if so, (a) it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed flat foot condition had its onset during or was caused by the Veteran's service or (b) it is at least as likely as not (a 50 percent probability or greater) proximately due to, the result of, or aggravated (chronically worsened) by the service-connected bilateral plantar fasciitis and ankle strain and if aggravated by plantar fasciitis and ankle strain, a determination as to baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducing the baseline of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection, to include on a secondary causation basis.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case, which considers the evidence submitted since the May 2010 SOC was issued (notably CAPRI records contained in the virtual record), and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


